 


110 HR 1196 IH: Intelligence Authorization Act for Fiscal Year 2007
U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1196 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2007 
Mr. Reyes introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select) 
 
A BILL 
To authorize appropriations for fiscal year 2007 for intelligence and intelligence-related activities of the United States Government, the Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Intelligence Authorization Act for Fiscal Year 2007. 
IIntelligence activities 
101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2007 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government: 
(1)The Office of the Director of National Intelligence. 
(2)The Central Intelligence Agency. 
(3)The Department of Defense. 
(4)The Defense Intelligence Agency. 
(5)The National Security Agency. 
(6)The Department of the Army, the Department of the Navy, and the Department of the Air Force. 
(7)The Department of State. 
(8)The Department of the Treasury. 
(9)The Department of Energy. 
(10)The Department of Justice. 
(11)The Federal Bureau of Investigation. 
(12)The National Reconnaissance Office. 
(13)The National Geospatial-Intelligence Agency. 
(14)The Coast Guard. 
(15)The Department of Homeland Security. 
(16)The Drug Enforcement Administration. 
102.Classified Schedule of Authorizations 
(a)Specifications of amounts and personnel ceilingsThe amounts authorized to be appropriated under section 101, and the authorized personnel ceilings as of September 30, 2007, for the conduct of the intelligence and intelligence-related activities of the elements listed in such section, are those specified in the classified Schedule of Authorizations prepared to accompany the bill H.R. ____ of the One Hundred Tenth Congress. 
(b)Availability of classified Schedule of AuthorizationsThe Schedule of Authorizations shall be made available to the Committees on Appropriations of the Senate and House of Representatives and to the President. The President shall provide for suitable distribution of the Schedule, or of appropriate portions of the Schedule, within the executive branch. 
103.Personnel ceiling adjustments 
(a)Authority for adjustmentsWith the approval of the Director of the Office of Management and Budget, the Director of National Intelligence may authorize employment of civilian personnel in excess of the number authorized for fiscal year 2007 under section 102 when the Director of National Intelligence determines that such action is necessary to the performance of important intelligence functions. 
(b)Notice to intelligence committeesThe Director of National Intelligence shall notify promptly the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives whenever the Director exercises the authority granted by this section. 
104.Intelligence Community Management Account 
(a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2007 the sum of $990,000,000. Within such amount, funds identified in the classified Schedule of Authorizations referred to in section 102(a) for advanced research and development shall remain available until September 30, 2007. 
(b)Authorized personnel levelsThe elements within the Intelligence Community Management Account of the Director of National Intelligence are authorized 1,539 full-time personnel as of September 30, 2007. Personnel serving in such elements may be permanent employees of the Intelligence Community Management Account or personnel detailed from other elements of the United States Government. 
(c)Classified authorizations 
(1)Authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are also authorized to be appropriated for the Intelligence Community Management Account for fiscal year 2007 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 102(a). Such additional amounts for advanced research and development shall remain available until September 30, 2007. 
(2)Authorization of personnelIn addition to the personnel authorized by subsection (b) for elements of the Intelligence Community Management Account as of September 30, 2007, there are also authorized such additional personnel for such elements as of that date as are specified in the classified Schedule of Authorizations. 
(d)ReimbursementExcept as provided in section 113 of the National Security Act of 1947 (50 U.S.C. 404h), during fiscal year 2007 any officer or employee of the United States or a member of the Armed Forces who is detailed to the staff of the Intelligence Community Management Account from another element of the United States Government shall be detailed on a reimbursable basis, except that any such officer, employee, or member may be detailed on a nonreimbursable basis for a period of less than one year for the performance of temporary functions as required by the Director of National Intelligence. 
IICentral Intelligence Agency Retirement and Disability System 
201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund for fiscal year 2007 the sum of $256,400,000. 
IIIGeneral provisions 
301.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this Act for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law. 
302.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this Act shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States.  
 
